Citation Nr: 1032723	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-08 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
pyelonephritis/nephritis/kidney stones (kidney disorder).

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of an 
injury to the left hand/wrist and, if so, whether the reopened 
claim should be granted.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
gastrointestinal disorder variously claimed as gastroenteritis 
and, if so, whether the reopened claim should be granted.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for upper 
respiratory infections (URI).

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for otitis media of 
the right ear. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to residuals of left and right 
ankle sprains.

7.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) with 
anxiety and depression.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for urinary tract 
infections (UTI).

10.  Entitlement to service connection for arthritis and joint 
inflammation.

11.  Entitlement to service connection for a right foot disorder.

12.  Entitlement to service connection for a left foot disorder.

13.  Entitlement to service connection for hypertension.

14.  Entitlement to service connection for osteoporosis including 
as due to service-connected hysterectomy.

15.  Entitlement to an increased rating for patellar tendonitis 
of the right knee, evaluated as 10 percent disabling prior to 
April 4, 2007, and as 20 percent disabling on and after that 
date.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran (also referred to herein as 'appellant') served in 
the United States Army Reserve (USAR), with unverified periods of 
active and inactive duty for training (ADUTRA and INADUTRA) from 
May 1975 to April 1981 and verified active duty from April 1981 
to June 1989.  She served in the United States Army National 
Guard from October 1993 to November 1996 and then in the USAR 
until December 2004, with verified active duty from June 2003 to 
September 2004. 

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the 
Veteran's case is currently with the VA RO in Wichita, Kansas.

A June 2004 rating decision denied service connection for UTI, a 
right foot disorder, and arthritis with joint inflammation.  A 
March 2007 rating decision denied service connection for a left 
foot disorder, hypertension, osteoporosis, and a rating above 10 
percent for a right knee disability.  A November 2007 rating 
decision denied the Veteran's request to reopen her previously 
denied claims for service connection for kidney, left wrist/hand, 
and gastrointestinal disorders, URIs, right otitis media, and 
bilateral ankle sprains.  A September 2008 rating decision 
awarded a 20 percent rating for the service-connected right knee 
disability effective from April 4, 2007.  A June 2009 rating 
decision denied service connection for PTSD with anxiety and 
depression and sleep apnea.

In July 2008, the Veteran testified during a personal hearing at 
the RO in Wichita and, in April 2010, she testified during a 
hearing at that RO before the undersigned.  Transcripts of both 
hearings are of record.

During the pendency of the Veteran's case, the United States 
Court of Appeals for Veterans Claims (Court) held that the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 
(2009).  As such, the Board has recharacterized the Veteran's 
claim on appeal to more accurately reflect the Court's holding in 
Clemons.  

Further, during her April 2010 Board hearing, the Veteran 
complained of ringing in both ears with hearing loss at 
discharge in June 1989 that she related to her right ear 
otitis media (see hearing transcript at pages 15-16).  
While it is not entirely clear, she may be seeking to 
raise claims of entitlement to service connection for 
bilateral hearing loss and tinnitus and the matters are 
referred to the RO for further clarification of the 
Veteran's intent and further development and 
consideration, as warranted. 

The issues of entitlement to service connection for left wrist 
and gastrointestinal disorders are reopened, and the reopened 
claim for service connection for a gastrointestinal disorder and 
the remaining issues on appeal are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An October 2005 rating decision declined to reopen the issue 
of entitlement to service connection for residuals of a left 
hand/wrist injury on the basis that the evidence did not show a 
chronic post-service residual left wrist/hand disorder.  The 
Veteran did not perfect an appeal.

2.  The evidence associated with the claims file since the 
October 2005 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
residuals of left wrist/hand injury.

3.  The October 2005 rating decision declined to reopen the issue 
of entitlement to service connection for gastroenteritis on the 
basis that the evidence did not show a chronic post-service 
gastrointestinal disorder.  The Veteran did not perfect an 
appeal.

4.  The evidence associated with the claims file since the 
October 2005 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a gastrointestinal disorder.

5.  Giving the Veteran the benefit of the doubt, her current left 
wrist degenerative osteoarthritis cannot be dissociated from her 
left wrist injury during active duty. 


CONCLUSIONS OF LAW

1.  The October 2005 rating decision that declined to reopen the 
claims of entitlement to service connection for left wrist and 
gastrointestinal disorders is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  The evidence presented since the October 2005 RO decision is 
new and material and the claims of entitlement to service 
connection for left wrist and gastrointestinal disorders are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  Resolving all doubt in the Veteran's favor, degenerative 
osteoarthritis of the left wrist was incurred during active 
military service.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131, 
5103, 5103(A), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009), VA has certain obligations to notify and assist the 
appellant.  Given that this decision reopens the claims of 
entitlement to service connection for residuals of a left 
wrist/hand injury, and a gastrointestinal disorder and then 
remands the appeal for a gastrointestinal disorder, an exhaustive 
analysis of VA's attempt to comply with these statutes is not in 
order.

Information concerning effective dates and ratings for 
degenerative osteoarthritis of the left wrist will be provided by 
the RO.  If appellant then disagrees with any of those actions, 
she may appeal those decisions.

II.	New and Material Evidence

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A.	Left Wrist/Hand

An October 2005 rating decision declined to reopen the issue of 
entitlement to service connection for a left hand/wrist disorder 
finding that there was no evidence that the Veteran had a post-
service chronic residual left wrist disability due to service.  
The Veteran was notified in writing of the RO's decision.  She 
did not perfect an appeal, and it became final.  38 U.S.C.A. § 
7105.

An application to reopen the appellant's claim was received in 
July 2007.  The evidence added to the record since the October 
2005 rating decision includes VA and private medical records, 
reports, and statements, dated from December 2005 to June 2010, 
service department records, and the Veteran's oral and written 
statements in support of her claim.  Amongst these is a June 9, 
2010, signed statement from P.R.C., Jr., M.D., to the effect that 
the Veteran provided "voluminous medical records which were 
reviewed" and that she sustained a left wrist injury in service.  
Dr. P.C. said that the Veteran's current complaints of left wrist 
pain "date to the previous" injury and are consistent with 
current findings of degenerative osteoarthritis in the left 
wrist. 

Also added were VA outpatient medical records dated in May and 
June 2010, indicating that results of x-rays of the Veteran's 
wrist showed minimal cystic change along the distal scaphoid on 
the left and minimal degenerative change at the first 
carpometacarapl joint on the left with normal hands.

The evidence added to the record since the October 2005 RO 
decision is new, tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence that the Veteran had a post-service chronic residual 
disability due to service, the VA medical records, reflecting 
diagnoses of osteoarthritis of the left wrist and Dr. P.C.'s June 
2010 statement associating the current left wrist disorder to 
service, relates to an unestablished fact necessary to 
substantiate the claim.  Thus, new and material evidence has been 
submitted.  The issue of entitlement to service connection for a 
left wrist/hand disorder is reopened.




B.	Gastrointestinal Disorder

The October 2005 rating decision also declined to reopen the 
claim of entitlement to service connection for gastroenteritis on 
the basis that there was no evidence that the Veteran had a post-
service chronic residual gastrointestinal disability due to 
service.  The Veteran was notified in writing of the RO's 
decision.  She did not perfect an appeal, and it became final.  
38 U.S.C.A. § 7105.

Amongst the evidence submitted in support of the claim to reopen 
is a June 2008 VA medical record indicating that results of an 
esophago-gastroduodenostomy (EGD) included gastritis, 
esophagitis, and hiatal hernia.  The VA records further reflect 
that in July 2008, a cholecystectomy was performed.  Those 
records reflect a history of right upper quadrant abdominal pain.  
An October 28, 2008, record reflects a long standing history of 
lower abdominal pain. 

The evidence added to the record since the October 2005 rating 
decision is new, tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since that denial was 
premised, in part, on a finding that there was no evidence that 
the Veteran had a post-service chronic residual disability, the 
2008 VA treatment records, reflecting diagnoses of gastritis, 
esophagitis, and hiatal hernia, and a history of lower abdominal 
pain relates to an unestablished fact necessary to substantiate 
the claim.  Thus, new and material evidence has been submitted.  
The claim is reopened.

Adjudication of the claim does not end with a finding that new 
and material evidence has been submitted, nor is a grant of 
service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant' s 
claim for benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A.  As noted below, the Board is requesting 
additional development with respect to the underlying claim for 
service connection for a gastrointestinal disorder, and will 
issue a final decision once that development is complete, if the 
case is ultimately returned to the Board.

III.	 Service Connection

The Veteran claims that she experiences residuals of her left 
wrist injury incurred in February 1989 on active duty and said 
she was discharged with her wrist in a cast (see hearing 
transcript at page 12).  She complained of residual pain, 
numbness, tingling, and diminished grip strength due to her left 
wrist chip fracture. 

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from active service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).

Service connection may also be granted for disability resulting 
from disease or injury incurred in or aggravated while performing 
active duty for training, or injury incurred or aggravated while 
performing inactive duty training, or acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident occurring 
during such training. See 38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). The 
Board must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records, dated from February to June 1989, 
indicate that the Veteran fell and injured her left wrist.  
Results of x-rays taken at the time revealed no wrist fracture.  
Her wrist was casted but she continued to report wrist pain after 
the cast was removed, and a splint was provided.  A May 3, 1989, 
service examination report indicates that the Veteran's right 
wrist was in a splint (brace).  In a summary of defects and 
diagnoses, the examiner noted that the Veteran's left wrist was 
fractured in February 1989; that she received orthopedic 
treatment through May 1989; and that she had left wrist pain of 
undetermined etiology.

Post-service, results of a June 14, 1989, arthrogram of the 
Veteran's left wrist revealed a ligament tear.  

A March 1991 VA examination report reflects a normal left hand 
and results of x-rays of the hand taken at the time revealed no 
abnormality. 

VA outpatient medical records, dated from August to October 2003 
while the Veteran was on active duty, indicate she was referred 
for further evaluation due to her left wrist.  An October 23, 
2003, VA medical record indicates that she was referred to the 
orthopedics clinic at Fort Knox for a permanent profile for 
complaints that included chronic left wrist pain.  

A May 2010 VA radiology record indicates that x-rays of the 
Veteran's left wrist revealed minimal cystic change along the 
distal scaphoid on the left and minimal degenerative change at 
the first carpometacarpal joint on the left

In his June 2010 signed statement, Dr. P.C. indicated that the 
Veteran provided "voluminous medical records" that were 
reviewed and that she appeared to have sustained a left wrist 
injury with subsequent follow up and work in service for 
complaints of left wrist pain.  According to this physician, the 
Veteran's current complaints of left wrist pain date to her 
previous injury and were consistent with current findings of 
degenerative osteoarthritis in the left wrist.

Thus, it appears that, at the very least, a treating physician 
considered the Veteran's currently diagnosed degenerative 
osteoarthritis of the left wrist to be related to her injury 
during active duty service in 1989.  There is no medical evidence 
to the contrary.  As such, and in view of the objective and 
competent medical evidence of record, the Board finds that 
service connection is warranted for a left wrist disorder.  
Accordingly, and resolving all doubt in the Veteran's favor, 
service connection for degenerative osteoarthritis of the left 
wrist is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left hand/wrist disorder 
is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for a gastrointestinal disorder 
is reopened.

Service connection for degenerative osteoarthritis of the left 
wrist is granted.


REMAND

First, as relevant to all claims on appeal, there appear to be 
some missing service treatment records regarding the Veteran.  In 
August 2000 and subsequently, she reported that she served in the 
USAR from May 1975 to April 1981 (in the 368th Finance Bn., 3130 
George Washington Blvd., Wichita, KS 67218 - when her surname may 
have been Guest and/or Brogbogbo).  Her Report of Transfer or 
Discharge (DD Form 214) for active duty from 1981 to 1989 
similarly reflects this earlier Reserve service.  However, there 
do not appear to be any service treatment records in the claims 
files dated prior to February 1981.  Further, the May 1989 
service examination report prepared at Fort Polk, Louisiana, 
suggests (although this is not entirely clear) that psychiatric 
records regarding the Veteran were "at D.M.H.", that may be a 
reference to the Department of Mental Hygiene.  Efforts must be 
made to obtain all service treatment records regarding the 
Veteran dated prior to April 1981 and any mental hygiene clinic 
records of her treatment that were segregated from her clinical 
medical records.

Second, regarding the Veteran's claim for service connection for 
UTI, service treatment records, dated from 1981 to 1989, VA 
medical records from 1998 to 1999, and recent service treatment 
records, dated from 2003 to 2004, reflect her treatment for 
recurrent UTI.  A December 2005 VA genitourinary examiner noted 
that the Veteran was diagnosed with UTI multiple times in 
service.  It was noted that she had a history of urinary symtoms 
and recurrent UTI, but none in the past year.  However, the 
examiner did  not render an opinion regarding the UTI.  During 
her April 2010 Board hearing, the Veteran said she was still 
treated for UTIs, as recently as in March 2010 (see hearing 
transcript at page 17).  The Board believes that the Veteran 
should be afforded a VA examination to determine the etiology of 
any UTI found to be present.

Third, regarding her claim for service connection for a right 
foot disorder, the Veteran asserts that she developed a knot on 
her right foot in mid-2003.  In her October 2008 written 
statement, she said that she underwent removal of a ganglion cyst 
on the right foot that caused nerve damage with numbness and 
tingling of the right foot.  An August 2003 Physical Profile 
indicates that she wore a right foot brace due to a dorsal spur 
and a right foot knot was noted in February 2004.  Service 
treatment records, dated from October 2003 to October 2004, 
include complaints of right foot pain, although x-rays performed 
in October 2004 were normal.  VA outpatient records, dated from 
July to October 2006, indicate that the Veteran had a history of 
a mass for several months, and it was surgically removed in 
October 2006.  Here, too, the Board believes VA examination is 
warranted to determine the etiology of any right foot disorder 
found to be present. 

Fourth, the Veteran seeks service connection for a 
gastrointestinal disorder, variously claimed as gastroenteritis.  
Service treatment records for her first period of active duty 
reflect the Veteran's treatment for gastritis and viral 
gastroenteritis.  The 2008 VA medical records indicate that 
results of the June 2008 EGD biopsy included hiatal hernia, 
gastritis, and esophagitis; and, in July 2008, a cholecystectomy 
was performed.  The October 2008 record reflects a long standing 
history of lower abdominal pain.  The Board believes a VA 
examination should be performed to determine the etiology of any 
currently diagnosed gastrointestinal disorder.

Fifth, the Veteran seeks service connection for hypertension.  VA 
outpatient medical records, dated from August to September 2003, 
while she was on active duty, reflect blood pressure readings of 
146/60 (on August 1, 2003), 140/84 on August 25, 2003), 155/104 
(on September 26, 2003), and 143/89 (on October 13, 2003).  An 
April 2009 VA discharge summary includes a diagnosis of 
hypertension.  Here, the Board believes VA examination is 
warranted to determine if the Veteran has hypertension related to 
active service, or that was diagnosed within one year of her 
discharge from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Sixth, the Veteran seeks service connection for osteoporosis and 
variously asserts that in 2008 she was diagnosed with ostopenia 
that she claims is due to her service-connected hysterectomy.  
Service connection for residuals of a total hysterectomy with 
bilateral salpingo-oophorectomy and a history of uterine fibroids 
was granted by the RO in a February 2006 rating decision.  A 
September 2006 VA outpatient medical record indicates that the 
Veteran had postmenopausal syndrome and was referred for a 
computed tomography (CT) of her lumbar spine for evaluation for 
osteoporosis.  Results of the CT bone densitometry performed on 
September 27, 2006 showed that the Veteran had osteoporosis..

Secondary service connection may be granted for a disability that 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  To establish 
service connection for a disability on a secondary basis, there 
must be evidence sufficent to show that a current disability 
exists and that the current disability was either caused by or 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (2006).  Additionally, when 
aggravation of a nonservice- connected disability is proximately 
due to or the result of a service-connected disorder, such 
disability shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id.; see also 38 C.F.R. § 
3.310(b) (2009).

Here, the Board is of the opinion that the Veteran should be 
afforded a VA examination to determine whether she has 
osteoporosis or osteopenia due to service or that was aggravated 
by the service-connected hysterectomy, or is otherwise related to 
this pathology.

Seventh, the Veteran claims that she has an acquired psychiatric 
disorder due to her military service, to include as a result of 
in-service sexual assaults and various stressful experiences she 
encountered in the course of her military duties.  The record 
includes numerous diagnoses of various acquired psychiatric 
disorders; however, it is unclear as to the current nature of the 
Veteran's acquired psychiatric disorder(s) and whether such are 
related to her military service.  Therefore, she should be 
afforded a VA examination so as to determine the nature and 
etiology of her current acquired psychiatric disorders.  
Eighth, the Veteran seeks an increased rating for her service-
connected right knee disability and the RO received her current 
claim for a higher rating in April 2006.  During her April 2010 
Board hearing she complained of knee pain and locking, and said 
her knee gave way that required her wearing a knee brace.  She 
testified that she used a cane to walk and frequently fell, that 
her knee swelled, and that she had limited knee motion (Id. at 
14).  VA outpatient physical therapy records dated in June 2010 
indicate that the Veteran needed a cane because her knee gave 
way.  It appears that the Veteran was last examined by VA in 
November 2006.  An August 2007 VA orthopedic clinic record 
indicates that she had early medial joint unicompartmental 
arthritis.  As noted, in the September 2008 rating decision, the 
RO awarded a 20 percent rating for the Veteran's service-
connected right knee disability under Diagnostic Code 5024-5257 
effective from April 4, 2007.  
However, separate ratings may also be assigned in cases where the 
service-connected knee disability includes both arthritis and 
instability, provided, of course, that the degree of disability 
is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63604 (1997).  In this regard, under Diagnostic Code 
5257, impairment of the knee, manifested by recurrent subluxation 
or lateral instability, will be rated 20 percent disabling when 
moderate and 30 percent when severe.  38 C.F.R. § 4.71a (2009).  
Given that it has been nearly four years since her last VA 
examination, the Board believes that the Veteran should be 
afforded a new VA examination to determine the current severity 
and all manifestations of her service-connected right knee 
disability.  Consideration should also be given to whether 
separate ratings for right knee arthritis and instability are 
warranted.

Ninth, during the April 2010 Board hearing, the Veteran testified 
that she received Social Security Administration (SSA) disability 
benefits regarding her psychiatric disorder (see hearing 
transcript at page 25).  The Court has held that, where VA has 
notice that the Veteran is receiving disability benefits from 
SSA, and that records from that agency may be relevant, VA has a 
duty to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Baker v. West, 11 Vet. App. 
163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  Also, in 
Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held that VA 
has the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  The possibility that SSA records could contain evidence 
relevant to the claims on appeal cannot be foreclosed absent a 
review of those records.  Quartuccio v. Principi, 16 Vet. App. 
183, 188 (2002).  The claims, therefore, must be remanded to 
obtain these SSA records.  38 C.F.R. § 3.159(c)(2) (2009).

Additionally, at the Veteran's April 2010 Board hearing, she 
identified numerous VA facilities where she has received 
treatment for her claimed disorders.  Additionally, it is unclear 
if she receives private treatment for any of the disorders on 
appeal.  Therefore, while on remand, the Veteran should be 
requested to identify any treatment for her claimed disorders 
and, after securing any necessary authorization forms, all 
identified records not already contained in the claims file, to 
specifically include those identified at her April 2010 Board 
hearing and VA treatment records dated from March 2010 to the 
present from the Wichita VA Medical Center, should be obtained 
for consideration in her appeal.

Finally, as noted above, in the November 2007 rating decision, 
the RO declined to reopen the Veteran's previously denied claim 
for service connection for residuals of left and right ankle 
sprains.  In January 2008, her representative filed a notice of 
disagreement as to this, and other, claims.  The timely filing of 
a notice of disagreement initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The Board is, 
therefore, obligated to remand this issue.  Manlincon v. West, 12 
Vet. App. 238 (1999).  See 38 C.F.R. § 19.31 (2009) (A 
supplemental statement of the case may not be used to respond to 
a notice of disagreement on an appealed issue not addressed in 
the statement of the case.)  As the Veteran has not been provided 
a statement of the case in response to the notice of disagreement 
regarding her request to reopen the previously denied claims for 
entitlement to service connection for residuals of left and right 
ankle sprains, a remand is required for the issuance of a 
statement of the case on this issue.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center (NPRC), the USAR, the 368th Finance 
Bn., 3130 George Washington Blvd., 
Wichita, KS 67218, the medical facilities 
at Ft. Polk, Louisiana, and Fort Knox, 
Kentucky, and any other appropriate state 
and federal agency to (a) request the 
specific dates-not retirement points-for 
all the appellant's periods of active and 
inactive duty for training from 1975 to 
1981; (b) and request all service 
treatment records regarding the Veteran's 
USAR service from May 1975 to April 1981 
(when her surname may have been Guest 
and/or Brogbogbo); and to determine if 
there are any outstanding service 
treatment records regarding her treatment 
during her periods of active service from 
April 1981 to June 1989, and from June 
2003 to September 2004.  The NPRC should 
be specifically requested to search for 
any records that may be separately filed, 
such as psychiatric, mental health, family 
counseling, judicial punishment, or 
similar records.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.	Request that the Veteran identify any 
treatment for her claimed disorders.  
After securing any necessary authorization 
forms, obtain all identified records not 
already contained in the claims file, to 
specifically include those identified at 
her April 2010 Board hearing and VA 
treatment records dated from March 2010 to 
the present from the Wichita VA Medical 
Center.  All reasonable attempts should be 
made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.	Contact the SSA and request copies of the 
administrative decision and all medical 
records considered in the Veteran's claim 
for SSA disability benefits (and any 
subsequent disability determination 
evaluations).  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

4.	After all outstanding records have been 
associated with the claims file, schedule 
the Veteran for appropriate medical 
examinations, as described below, 
performed by medical specialists who can 
render an opinion as to the etiology her 
claimed right foot, UTI, gastrointestinal, 
hypertensive, and osteoporosis disorders, 
and the current severity of her service-
connected right knee disorder.  A complete 
history of each claimed disorder should be 
obtained by the examiner(s) in conjunction 
with the examination(s).  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The examiner(s) should to respond to the 
following:

a.	Orthopedic Examiner

i.	Right Foot:  Is it at least as 
likely as not, i.e., is there a 
50/50 chance, that any current 
right foot disorder is related 
to the appellant's active duty 
service.  In rendering an 
opinion, the examiner is 
particularly requested to 
address the likelihood that the 
Veteran's right foot knot noted 
in the February 2004 service 
treatment record is related to 
the ganglion cyst surgically 
removed in October 2006.

ii.	Right Knee: In reporting the 
results of range of motion 
testing, the examiner should 
identify any objective evidence 
of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the 
extent possible, the examiner 
should assess the degree of 
severity of any pain.

The examiner should provide an 
opinion concerning the degree of 
severity of any instability or 
subluxation of the knee.  The 
examiner should also determine 
if the knee locks and, if so, 
the frequency of the locking.

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened 
movement and excess fatigability 
on use should also be described 
by the examiner. If feasible, 
the examiner should assess the 
additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination 
in terms of the degree of 
additional range of motion loss.

The examiner should also express 
an opinion concerning whether 
there would be additional limits 
on functional ability on 
repeated use or during flare-ups 
(if the Veteran describes flare-
ups), and, to the extent 
possible, provide an assessment 
of the functional impairment on 
repeated use or during flare- 
ups.  If feasible, the examiner 
should assess the additional 
functional impairment on 
repeated use or during flare- 
ups in terms of the degree of 
additional range of motion loss.

The examiner should also provide 
an opinion concerning the impact 
of the disability on the 
Veteran's ability to work, if 
any.

b.	Other Medical Examinations:

i.	Urologic Disorder:  Does the 
Veteran have recurrent UTIs or 
another urinary disorder?  If 
so, is it at least as likely as 
not, i.e., is there a 50/50 
chance, that any currently 
diagnosed UTI disorder is 
related to the appellant's 
active duty service (including 
the findings noted in the 
service treatment records dated 
December 1985 and June 
1987(noting UTI), November 1987 
(noting dyspareunia); and the VA 
medical records dated in August 
2003 (noting UTI)?

ii.	Gastrointestinal Disorder: Is it 
at least as likely as not, i.e., 
is there a 50/50 chance, that 
any currently diagnosed 
gastrointestinal disorder, 
including gastritis, 
gastroenteritis, etc, night foot 
disorder is related to the 
appellant's active duty service 
(including the findings noted in 
service treatment records dated 
in April 1982 (noting 
gastroenteritis), May 1984 
(noting viral gastroenteritis), 
November 1985 (noting 
gastroenteritis) and August 1987 
(noting probable gastritis).  In 
rendering an opinion, the 
examiner is particularly 
requested to comment on whether 
the findings noted in the 
Veteran's service medical 
records are related to the 
findings reported in the June 
2008 EGD (gastritis, hiatal 
hernia, and esophagitis) and 
July 2008 cholecystectomy.

iii.	Hypertension: Is it at least as 
likely as not, i.e., is there a 
50/50 chance, that any currently 
diagnosed hypertension is 
related to the appellant's 
active duty service?  In 
rendering an opinion, the 
examiner is particularly 
requested to render an opinion 
as to whether the findings noted 
in the August and September 2003 
VA medical records, reflecting 
blood pressure readings of 
146/60 (August 1, 2003), 140/84 
(August 25, 2003), 155/104 
(September 26, 2003), and 143/89 
(October 13, 2003) represent the 
onset of any currently diagnosed 
hypertension.

iv.	Osteoporosis:  Does the Veteran 
have a diagnosed disability of 
osteoporosis?  Further, as to 
any osteoporosis disorder 
identified, the physician should 
proffer an opinion, with 
supporting analysis, as to the 
likelihood that any diagnosed 
osteoporosis disorder, was 
caused by, or aggravated by, the 
Veteran's service-connected 
hysterectomy.  The degree of 
osteoporosis that would not be 
present but for the service-
connected hysterectomy should be 
identified.

v.	Acquired Psychiatric Disorder: 
The examiner must first identify 
all of the Veteran's currently 
diagnosed acquired psychiatric 
disorders, to include PTSD,  
according to the requirements of 
American Psychiatric 
Association: Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-
IV).

If the Veteran does have the 
appropriate PTSD diagnosis, the 
examiner should also determine 
whether any in-service 
stressor(s) found to be 
established by the evidence is 
the cause of this condition. The 
examiner should specify the 
stressor(s) that provided the 
basis of the diagnosis.

If the Veteran is found to 
currently have another type of 
acquired psychiatric disorder, 
the examiner should provide an 
opinion as to whether it is at 
least as likely as not that any 
current disability found during 
the examination had its clinical 
onset during service or is 
related to her active duty 
service.

c.	A rationale should be provided for 
all opinions rendered.  The examiners 
should indicate in the examination 
reports if the Veteran's medical 
records were reviewed.  The examiners 
are advised that the term "at least 
as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against.  In rendering any 
opinion, the examiners must consider 
the full record, to include all 
medical and lay evidence of record 
regarding the incurrence of the 
Veteran's claimed disorders and the 
continuity of symptomatology.  

5.	Then, the RO/AMC should undertake any 
additional development so indicated by the 
record, to include additional medical 
examinations if warranted.

6.	The AMC should review the medical opinions 
obtained to ensure that the Board's 
directives were accomplished.  If any 
questions were not answered, returned the 
case to the examiner(s).

7.	Issue a statement of the case to the 
Veteran and her representative on the 
issue of whether new and material evidence 
has been received to reopen claims for 
entitlement to service connection for 
residuals of left and right ankle sprains.  
They should also be informed of the 
requirements to perfect an appeal with 
respect to this issue.  If, and only if, 
the Veteran perfects an appeal with 
respect to these matters, the RO should 
ensure that any indicated development is 
completed before the case is returned to 
the Board.

8.	Finally, adjudicate the Veteran's claim 
for service connection for a 
gastrointestinal disorder, on a de novo 
basis, and readjudicate her remaining 
claims, to include consideration of 
separate ratings for arthritis and 
instability of the right knee, prior to 
and after April 4, 2007.  If any benefit 
sought on appeal remains denied, the 
Veteran and her representative should be 
furnished with a supplemental statement of 
the case and be afforded an opportunity to 
respond before the case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
					A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


